PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of				:
STEWART, ALEXANDER KEITH, et al.	:
Application No.:  15/305,808			:	DECISION ON PETITION
Filing Date:  October 21, 2016		:
Attorney Docket No.  07039-1296US1 


This is a decision on the petition under 37 CFR 1.137(a), filed November 24, 2020, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely file a proper reply to the Notice of Allowance and Fee(s) Office action mailed June 05, 2017, which set a three (3) month shortened statutory period for reply. No extension of time pursuant to 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned by statute on September 05, 2017. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on September 05, 2017.  The Office did not mail a Notice of Abandonment. The above named application was issued Patent No. 9,902,739 on February 27, 2018.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on January 22, 2018; (2) the petition fee set forth in 37 CFR 1.17(m), the fee of $1,050; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to patented status.

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.



/Dale A. Hall/Paralegal Specialist, OPET